DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a battery comprising a positive electrode comprising a first positive electrode layer comprising LiNiCoMnO2 and coating layer comprising LiNbO3 and a solid electrolyte material comprising Li2.7Y11C6 and comprising a second positive electrode layer comprising LiNiCoMnO2 and a solid electrolyte material comprising Li2.7Y11C6 AND an electrolyte layer comprising Li3YBr2Cl2I2 separating the positive and negative electrodes in the reply filed on 6-9-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:            Claim 15 claims an electrolyte layer comprising a second electrolyte material comprising Li, Y, Me, Cl,  Br and I but an electrolyte layer comprising Li3YBr2Cl2I2I2 which does not contain a Me element was elected.          Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
                                                 Response to Arguments
Applicant's arguments filed 8-18-2022 have been fully considered but they are not persuasive.            The rejection of claims 1, 5, 7, 10-13 and 16 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte layer comprising an electrolyte material comprising Li2S-P2S5, does not reasonably provide enablement for any material for the first electrolyte material.  This is taught in [0176-0180].                    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 10-12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte layer comprising an electrolyte material comprising a sulfide solid electrolyte material, does not reasonably provide enablement for not defining the electrolyte material of the electrolyte layer located between the positive electrode and the negative electrode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0176-0180].
Claims 1, 5, 7, 10-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte layer comprising a sulfide solid electrolyte material and a second solid electrolyte material comprising Li6-3dYdX’6 where X’ includes I and at least one selected from the group consisting of Cl and Br, does not reasonably provide enablement for the combination of solid electrolyte materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0058, 0063, 00164 and 0177].
Claims 1, 5, 7, 10-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        Claim 1 is rejected because the phrase “each of a, …is a value greater than 0” is redundant because the variables are now defined in claim 1.        Claim 1 is rejected because the amendment claim is unclear.  The phrase should be instead “M comprises Y and at least one selected from the group consisting of metalloid elements and metal elements other than Li”.           Claim 1 should cite “the coating material comprises an oxide solid electrolyte”.       Claim 5 is rejected because it is unclear what the first solid electrolyte layer comprises because claim 5 claims “includes a solid electrolyte material”.  This makes the claim vague and indefinite.           Claim 10 is rejected because the claim should cite “wherein the coating material comprising the oxide solid electrolyte comprises lithium niobate”.       Claims 13-14 are rejected because it is unclear how the electrolyte layer further comprises… because a “first material” is not cited in claims 1 and 5 from which the claim depends from.  The claim should cite that the electrolyte layer comprises a sulfide solid electrolyte material.”  This makes the claim vague and indefinite.            Claim 16 is rejected because the phrase “the first solid electrolyte material particle does not include iodine” because the claim is dependent on claim 1 which already claims that the first solid electrolyte material is represented by LiaMbXd where X is at least one selected from the group consisting of Cl and Br”.      Claim 16 is rejected because it is unclear how the electrolyte layer further comprises a second solid electrolyte material because a “first material” is not cited in claim 1 from which the claim depends from.                                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727